PER CURIAM.
Appellant seeks review of an adverse final judgment cancelling and holding for naught a recorded deed executed by appel-lees purporting to convey to appellant an undivided one-half interest in certain lands lying in St. Johns County. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment.
In our review of the issues presented for decision we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals substantial evidence to support the findings made and conclusions reached by the trial court in which it held that it was not the intention of any of the parties that the deed in question convey title of any portion of the lands described therein to appellant.1
It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous.2 The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.

. Jeffords v. Jeffords, (Fla.App.1962) 148 So.2d 43; Bould v. Coe, (Fla.1953) 63 So.2d 273.


. Old Equity Life Insurance Company v. Levenson, (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe, (Fla.App.1961) 125 So.2d 310.